Broyles, C. J.
1. Under the facts of the case the court, at the April term, 1931, did not err in overruling the defendant’s motion “to dismiss said garnishment case on the grounds that the garnishment was not issued in the manner provided by law for the issuance of garnishments in attachments, and that the garnishment bond was not conditioned as required by law.” The grounds of the motion were not sufficiently specific.'
(a) The note of the trial judge shows that the motion to dismiss the garnishment case was made orally and only upon the grounds set forth above. It follows that the additional grounds argued in the brief of counsel for the plaintiff in error can not be considered by this court.
2. The court, having properly overruled the motion above referred to, did not err, for any reason assigned, in rendering judgment in favor of the plaintiff and against the defendant in the garnishment case.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.